UNCLASS|F|ED//FOR PUBL|C RELEASE

 
UNITEL) sTA'rEs DISTRICT comm . . .
Fon THF. l)lsrlucr 0F c0LvMB1A Info]:,;:‘;§'i(‘)""]’§'e(c:l'j*§t:fl§?f_lcer

) CISO-é . l'lclm)c>od
FAI)EL HUSSEIN sALEH )

HENHF, emz., ) Dat° `Z/HZ&Q';`
)

Petiti0ner, ) Civil Action No. 06~1766 (RCL)
)
v. )
)
BARACK H. oBAMA, ¢¢ az., )
)
Resp0ndents. )
)
MEMoRANnUM AN)) oRI)ER

Before the Court is petitioner Fadhel Hussein Saleh Hentif (ISN 259)’s motion for
reconsideration [280] of judge Henry H. Kennedy’s August 1, 2011 order [279] denying
his petition for a writ of habeas corpus. Upon consideration of the motion, the
respondents’ opposition [282] and the petitioner’s reply [283], the entire record herein,
and the applicable law, the Court will deny the motion.

I. BACKGROUND

Pal2011 U.S. Dist. LEXIS
30504 (D.D.C. March 24, 2011) (considering Rule 59(e) motion regarding denial of
petition for writ of habeas corpus).' The decision whether to grant a Rule 59(e) motion
"is discretionary," and such motions should not be granted unless “there is an intervening
change of controlling law, the availability of new evidence, or the need to correct a clear

error or prevent manifest injustice." Fireszone v. Firestone, 76 F.3d 1025, 1208 (D.C.

cir. 1992).

Hentif argues that reconsideration is appropriate because

 

' Hentif also purports to tile his motion under Fed. R. Civ. P. 59(a). Rule 59(a)(2) provides that, "[a]fter a
nonjury tria|, the court may, on motion for a new tria|, open the judgment if one has been entered, take
additional testimony, amend findings of fact and conclusions of law or make new ones, and direct the entry
of a new judgment." Hentif does not suggest however that the Court conduct another.merits hearing. The
Court accordingly considers Hentit"s motion as a standard motion for reconsideration under Rule 59(e).

 
UNCLASS|F|ED//FOR PUBL|C RELEASE

UNCLASSlFlED//FOR PUBL|C RELEASE
 

Thus, he argues, Judge Kennedy’s

determination that Hentif was lawfully detained rests in part on a faulty-and

warrants reconsideration.

The government disclosed-veil prior to Judge Kennedy’s order

denying Hentif`s petition, and it thus cannot be considered "newly discovered evidence"
for the purposes of a motion for reconsideration. Although Hentif notes that disclosure
postdated the merits hearing, Hentif had access to the -for over six
months while disposition of his habeas petition was pending. Hentif thus had ample
opportunity to present Judge Kennedy with notice of the issue prior to judgment.

Evidence is not “newly discovered" if a party had the ability to present it to the finder of

 
LlNCLASS|F|ED//FOR PUBL|C RELEASE

UNCLASSlFlED//FOR PUBL|C RELEASE
 

fact prior to entry of judgment See Harris v. Howard Univ., Civ. No. 95-1111, 1996
U.S. Dist. LEXIS 21 780, *9 (D.D.C. May 23, 1996) ("Because plaintiff brings forth new
allegations . . . whose factual predicate was known to her two months prior to this court’s
entry of judgment, the court concludes that her motion‘cannot be granted based on this
ground."); cf, e.g., Desg/ino v. Kennedy, Civ. No. 08~1269, 2009 U.S. Dist. LEXIS
37520, *I5 (E.D. Cal. May 4, 2009) (determining that cases predating order for which
reconsideration was sought were not "intervening" changes in case law); Um`ted States v.
Grenier, Crirn. No. 5:06-346, 2006 U.S. Dist. LEXIS 70450, *6 (N.D. Ohio Sept. 28,
2006) (same).

Even if the Court determined to constitute "newly

discovered evidence," it would not suffice to warrant reconsideration. Although th

undermines the accuracy of Judge Kennedy’s determination

contradict this determination.

 

government would still be able to carl'y its burden of persuasion. To reiterate, Judge

   

Kennedy found particularly importan

  

 
UNCLASS|F|ED//FOR PUBL|C RELEASE

l

UNCLASSlFlED//FOR PUBL|C RELEASE
 

   
  

entif’ s admission that he stayed at an al Qaeda guesthouse in Kandahar; and
possession of a Casio watch at the time of his seizure. This
evidence, considered in total, demonstrates the lawfulness of Hentif's detention.

Accordingly-does not compel reconsideration, and concomitantly no

manifest injustice exists requiring reconsideration.

 

III. CONCLUSION ANI) ORDER
For the reasons stated above, it is hereby
ORDERED that the petitioner’s motion is DENIED.
SO ORDERED.

Signed by Royce C. Lamberth, ChiefJudge, on July 26, 20l2.

 
UNCLASSlFlED//FOR PUB|_|C RELEASE